FILED
                            NOT FOR PUBLICATION                              APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GENGHIS KHAN ALI STEVENSON,                      No. 13-56450

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00103-LAB-
                                                 WVG
 v.

GREGORY BLAKE, Caliptria State                   MEMORANDUM*
Prison Locksmith,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Genghis Khan Ali Stevenson, a California state prisoner, appeals pro se from

the district court’s judgment following a jury trial in his 42 U.S.C. § 1983 action

alleging deliberate indifference to his safety. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion, Mueller v. Auker, 700 F.3d 1180,

1193 (9th Cir. 2012) (denial of a motion for a new trial); Goodman v. Staples The

Office Superstore, LLC, 644 F.3d 817, 822 (9th Cir. 2011) (discovery sanctions),

and we affirm.

      The district court did not abuse its discretion in denying Stevenson’s motion

for a new trial because Stevenson failed to establish that defense counsel

committed misconduct, and therefore did not present any basis for a new trial. See

Mueller, 700 F.3d at 1193-94 (“The district court’s denial of a motion for a new

trial is reversible only if the record contains no evidence in support of the verdict

or if the district court made a mistake of law.” (citation and internal quotation

marks omitted)); Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1192 (9th Cir.

2002) (“[W]e will not overrule a district court’s ruling about the impact of

counsel’s alleged misconduct unless we have a definite and firm conviction that the

court committed a clear error of judgment.” (citation and internal quotation marks

omitted)).

      The district did not abuse its discretion in denying Stevenson’s motion for

sanctions because the record demonstrates that defendant’s failure to produce

documents was not intentional. See Goodman, 644 F.3d at 822.

      AFFIRMED.


                                           2                                     13-56450